EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Wang on 1-27-2022.
The application has been amended as follows: 
Claim 1, line 1 delete “comprising” and insert therefore ---consisting of-----;
Claim 1, line 10, after “1% by weight,” delete therefore “and”;
Claim 1, line 11,  after “fragrance” insert therefore ----, and one or more optional ingredients selected from water, colorants and preservatives---;
Claim 13, line 1 after “cleaning composition” insert therefore ---of clam 1---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The transitional phrase of “consisting of” excludes material not specified in the claims. The prior art of record requires additional ingredients outside of the scope of the claims as amended and there render the claims allowable over the art of record.
For clarity, applicant has made no claims to a foreign priority.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761